 

Popo aeZmo7oaze

mA mao

gadcrodt ae

“ont ton

Case 8:21-cv-00555-SDM-CPT Document 20-5 Filed 04/22/21 Page 1 of 5 PagelD 141

INCIDENTANVESTIGATION
£9-018092

Pasco Sheriff's Office REPORT ime

ORI 05/04
FLOS 10000 Last Known Secure
o

Location of Incident Gang R Premise Type Zone/Tract
3229 PRIMROSE DR, Fe FL 34691 NO 15

Crime Incident(s) }) Weapon! Tools yor APPLICABLE
Missing Person, Runaway
99779

Crime Incident Weapon / Tools

F.
Entry Exit Security

Entry Security
Crime Incident Weapon / Tools

Entry Security

Hof Victims Type: Injury: Domestic: N
0
V1 Crime # To Oftender Branch/Status

Home Address Home Phone

VYR Make Model Style Color Lic/Lis VIN

CODES: Y- Victim V3) O= Owner (if other than victim R= Person (if other than victim
Type: INDIVIDUAL/ NOT LAW ENFORCEMENT Injury:
Code | Name (Last, First, ictim

pp | HEILMAN, TAMMY LYNNE Crime # 974 To Offender
44 WadF Resident

3229 PRIMROSE DR HOLIDAY, FL 34691 727-412-4438

e Phone

Type: INDIVIDUAL/ NOT LAW ENFORCEMENT Injury:
Code
58

Crime # 002 To Offender
Age 16 IV
Home

3229 PRIMROSE DR - 3 HOLIDAY, FL 34691 . 727-288-1121

L=Lost S=Stolen R=Recovered D=Damaged 4=Seized B=Burned C=Counterfeit/Forged F = Found
= Recovered for Other

Officer/ID#
Invest [Di CHAND J, A, (PATS, 32) (2870, Supervisor MULDER, W. A. (PAT3, PCU3) (3917,

Complainant Signature Status Case Disposilion:
Cleared

Page |
R_CSITBR Printed By: NB3326, DETLTRECG2 Sysi. 1148626 03/26/2002. £ 09:26
Case 8:21-cv-00555-SDM-CPT Document 20-5 Filed 04/22/21 Page 2 of 5 PagelD 142

INCIDENT/INVESTIGATION REPORT

Pasco Sheriff's Office

Cased {9.078092

Status L=Lost S=Stolen R=Recovered D=Damaged 2Z= Seized B=Bumed C= Counterfeit/ Forged F=Found

Quantity Type Measure Suspected Type Up to 3 types of activity

Assisting Officers
CAMPANA, N. (5674)

 

Suspect Hate / Bias Motivated: Mone

INCIDENT/NVESTIGATION REPORT
Narr. (cont.) OCA: 19-018092 Pasco Sheriff's Office
NARRATIVE

 

 

 

 

 

R_CS2IBR By: NB3326, DETLTRECO2 03/26/2021 09:26 Page 2
Case 8:21-cv-00555-SDM-CPT Document 20-5 Filed 04/22/21 Page 3 of 5 PagelD 143

 

 

REPORTING OFFICER NARRATIVE OCA
Pasco Sheriff's Office £9-018092
Victim Offense Date / Time Reported
MISSING PERSON, RUNAWAY Wed 05/01/2019 18:53

 

 

 

 

 

RELATED CASES: N/A

STAT DATA: N/A

BWC ACTIVATED: YES
SUPPORT DOCUMENTS: N/A

On 05/01/2019 at approximately 1912 hours, I responded to 3229 Primrose Dr. Holiday, FL 34691 in reference to a
missing person delayed, Upon arrival, I made contact with Tammy Heilman, who advised she has been the guardian
of MEE Walters for approximately three months, Tammy stated she last saw bn 04/30/2019 at 1845 hours
when she stated she was going to hang out with unknown friends, Tammy told her to be back on 04/30/2019 at 2300
hours, due to that being the county curfew. Tammy stated Ilid not tell her where she was going or who she
was going to hang out with Hi does not have any means of transportation. Tammy stated a a down
the street and assumes someone picked her up in their vehicle. Tammy stated she knows a few of HE ticnds
but is unsure of where they live. Tammy stated [pas been hanging out with a male named Michael Kelly. She
attempted to message him on Facebook but did not receive an answer. She believe Michael may live in Lakeland.
Tammy attempted to call [IIEBbut it went straight to voicemail. Tammy also has a GPS on [Phone but it
seems as (MMM isabled it. Tammy advised [hid not make any suicidal statements nor is she diagnosed
with anything. She is also not prescribed any medications.

I obtained a recent photograph of J which I later uploaded to the missing person's page on central command.

Tammy provided me a description of hs:

Height: 504 Weight: 130 Hair: Brown with blonde highlights Eyes: Brown
LSW: light blue jeans and a blue shirt with pineapples

Missing Since: 04/30/2019 @ 1845 Hours.

linformed Tammy to call the Pasco Sheriff's Office if BE <turns home or he has any further information to add
to the report.

I made contact with Teletype Operator 5883, who entered Nautica in NCIC/FCIC as missing.

I was informed by Deputy Fitschen, he was at WAWA located at 1929 US Highway 19 on an unrelated case
observing video surveillance when he observed iE vas observed at the WA WA on 05/01/2019 at 0314
hours.

A wants and warrants check on all parties involved yielded negative results.

No further action.

 

Reporting Officer: BARROW, D, Printed By: NB3326, DETLTRECO2 03/26/2021 09:26 Page 3
R_CS3NC
Case 8:21-cv-00555-SDM-CPT Document 20-5 Filed 04/22/21 Page 4 of 5 PagelD 144

CASE SUPPLEMENTAL REPORT Printed: 03/26/2021 09:26

Pasco Sheriff's Office Oca: 19978092
THE INFORMATION BELOW IS CONFIDENTIAL - FOR USE BY AUTHORIZED PERSONNEL ONLY

 

Case Status: ADMINISTRATIVELY... Case Mng Status: 4 DMINISTRATIVELY... Occurred: 05/01/2019
Offense: MISSING PERSON, RUNAWAY

 

Investigator; BARROW, D. (5826) Date/Time: 05/03/2019 04:43:48, Friday
Supervisor: MULDER, W. A. (3917) Supervisor Review Date/Time: 05/07/2019 04:03:07, Tuesday
Contact: Reference: Supplement Completed

 

RELATED CASE: N/A

STAT DATA: N/A

BWC ACTIVATED: YES
SUPPORT DOCUMENTS: N/A

On 05/02/2019 at approximately 2037 hours, ] received a phone call on my agency issued cell phone from Tammy
stating Bh ad returned home. On 05/03/2019 at 0130 hours, I responded to 3229 Primrose Dr, Holiday, FL 34691
and made contact with Tam y stated she did not tly what time eturned home due to her
sleeping, When she woke up as back at the house old Tammy she was out with friends but did not
state where or who she was with.

I then made contact with ho stated “she did not have to tell me where she was." She said she was out with
friends, stayed the night and just did not tell Tammy. BB ous not tell me how she left, how she came back, who
she was with or where she went. vas extremely uncooperative and I was unable to determine if’ she was
involved in any criminal activities.

I made contact with Teletype Operator 6185 who removed a . missing from NCIC/FCIC.

A wants and warrants check on all parties involved yielded negative results.

No further action.

 

Page 4
Case 8:21-cv-00555-SDM-CPT Document 20-5 Filed 04/22/21 Page 5 of 5 PagelD 145

CASE SUPPLEMENTAL REPORT Printed: 03/26/2021 09:26

Pasco Sheriff's Office Oca: 19018092
THE INFORMATION BELOW IS CONFIDENTIAL - FOR USE BY AUTHORIZED PERSONNEL ONLY

 

Case Status: ADMINISTRATIVELY... Case Mng Status: ADMINISTRATIVELY... Occurred: 05/01/2019
Offense; AZISSING PERSON, RUNAWAY

 

Investigator: CHANDLER, J. A. (2870) Date/Time; 05/13/2019 08:37;42, Monday
Supervisor: SOTO, 8. (2751) Supervisor Review Date/Time: 05/14/2019 15:01:21, Tuesday
Contact: Reference: Supplement Completed

 

RELATED CASE: None

STAT DATA: Change Case Status to Admin Cleared
BWC ACTIVATED: No

SUPPORT DOCUMENTS: None

On 5/03/2019 I was assigned this case for further investigation. Prior to reviewing the initial report I ived an
email containing the Missing Persons cancellations for 5/02/2019, The cn being
recovered when she voluntarily returned home. [then conducted a search fo| in RMS, and did not locate any
abuse or neglect investigations involving en Tammy. Upon reviewing the recovery supplement, it was
documented[iiire fused to answer Deputy Kleunder‘s questions in regards to where she was and who she was with.
There were no abuse allegations documented andl—did not make any allegations about being the victim of any
crimes. Due to the facts MB cturned home voluntarily and she did not make any allegations of abuse or neglect, I
recommend this case be Administratively Cleared.

Ne further actions.

 

Page 5
